             Case 2:20-cv-00454-MJP Document 11 Filed 05/05/20 Page 1 of 2




 1

 2

 3                                                             The Honorable Marsha J. Pechman

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
       ANYSA NGETHPHARAT and JAMES                       NO. 2:20-cv-00454 MJP
10     KELLEY,
                                                         ORDER GRANTING STIPULATED
11                             Plaintiffs,               MOTION TO EXTEND RESPONSIVE
                                                         PLEADING DEADLINE AND
12            vs.                                        INITIAL CASE-SCHEDULING
                                                         DEADLINES
13
       STATE FARM MUTUAL AUTOMOBILE
14     INSURANCE COMPANY,

15                            Defendant.
16

17          THIS MATTER came on regularly before the Court on the parties’ Stipulated Motion to
18
     Extend Responsive Pleading Deadline and Initial Case-Scheduling Deadlines.
19
            The Court, being fully advised, HEREBY ORDERS, ADJUDGES AND DECREES that
20
     the deadline for a responsive pleading to plaintiffs’ First Amended Class Action Complaint is
21

22   May 29, 2020, and that the initial case-scheduling dates are amended as follows:

23                  Event                    Former Deadline              Amended Deadline

24    Deadline for FRCP 26(f) 5/22/2020                              6/22/2020
      Conference
25


      ORDER GRANTING STIPULATED
      MOTION TO EXTEND RESPONSIVE
                                                                        -1-
      PLEADING AND INITIAL DEADLINES -
      NO. 2:20-CV-00454 MJP
             Case 2:20-cv-00454-MJP Document 11 Filed 05/05/20 Page 2 of 2




 1               Event                    Former Deadline                Amended Deadline
 2    Initial Disclosures Pursuant to 5/29/2020                     6/29/2020
 3    FRCP 26(a)(1)

 4    Combined Joint Status Report 6/5/2020                         7/6/2020
      and Discovery Plan as
 5    Required by FRCP 26(f) and
      Local Civil Rule 26(f)
 6

 7
            SO ORDERED this _5th_ day of __May__, 2020.
 8

 9

10
                                         A
11                                       Marsha J. Pechman
                                         United States Senior District Judge
12
     Presented by:
13
     BETTS, PATTERSON & MINES, P.S.
14
     By /s Matthew Munson
15   Matthew Munson, WSBA #32019
16   Betts, Patterson & Mines, P.S.
     One Convention Place, Suite 1400
17   701 Pike Street
     Seattle WA 98101-3927
18   Telephone:(206) 292-9988
     E-mail:mmunson@bpmlaw.com
19
     Attorneys for defendant State Farm
20   Mutual Automobile Insurance Company

21   Law Offices of STEPHEN M. HANSEN, P.S.

22   By s/Stephen M. Hansen per email approval
     Stephen M. Hansen, WSBA #15642
23
     1821 Dock Street, Suite 103
24   Tacoma Washington 98402
     Tel.: (253) 302-5955
25   Email: steve@stephenmhansenlaw.com
     Attorneys for plaintiffs

      ORDER GRANTING STIPULATED
      MOTION TO EXTEND RESPONSIVE
                                                                       -2-
      PLEADING AND INITIAL DEADLINES -
      NO. 2:20-CV-00454 MJP
